NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3372-19

MICHAEL BRUNETTI,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and PIPERNO RESTAURANT
GROUP, LLC,

     Respondents.
__________________________

                   Submitted September 1, 2021 – Decided September 13, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 201057.

                   Michael Brunetti, appellant pro se.

                   Andrew Bruck, Acting Attorney General, attorney for
                   respondent Board of Review (Sookie Bae, Assistant
                   Attorney General, of counsel; Alexis F. Fedorchak,
                   Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Michael Brunetti appeals from the March 19, 2020 final

decision of respondent Board of Review, Department of Labor (Board), which

affirmed the January 16, 2020 decision of the Appeal Tribunal disqualifying

appellant from receiving unemployment benefits pursuant to N.J.S.A. 43:21-

5(a) because he left his employ at respondent Piperno Restaurant Group, LLC,

(PRG) "voluntarily without good cause attributable to the work . . . ." We affirm.

      We derive the following facts from the record. Appellant was employed

by PRG as a full-time line cook and pastry chef from May 8, 2018 through

October 26, 2019.      When he was hired, appellant told Dominic Piperno

(Piperno), the chef and owner of PRG, that he suffered from depression, anxiety,

and panic attacks. Piperno allowed appellant to leave work early and to take

time off when necessary. This frequently left PRG without an employee to open

the restaurant.

      Appellant filed a claim for unemployment benefits on November 10, 2019.

In a December 9, 2019 determination, the Deputy Director of Unemployment

Insurance determined that appellant was "disqualified for benefits from

[November 3, 2019] and will continue to be disqualified until [he has] worked

eight or more weeks in employment and have earned at least ten times [his]

weekly benefit rate."      The deputy director found appellant "left work


                                                                            A-3372-19
                                        2
voluntarily" and "without good cause" on November 8, 2019, when he "dropped

the keys in the [restaurant's] mailbox" and "failed to report to a mandatory

meeting to discuss several matters."        The deputy director concluded these

actions were "evidence of [appellant's] intention to sever the employer-

employee relationship."

      Appellant appealed the determination to the Appeal Tribunal, which

conducted a telephonic hearing on January 16, 2020.         During the hearing,

appellant testified that his last day of work for PRG was October 26, 2019, and

that he suffered from "major depressive disorder, generalized anxiety disorder,

panic disorder, and post-traumatic stress . . . disorder." Appellant claimed he

was put on unpaid involuntary medical leave but did not claim that his

disabilities were work-related conditions.

      Piperno testified that appellant's "absences had been a strain on the

business and that they may have to part ways or figure out options for [appellant]

to remain employed." Piperno told appellant he wanted to discuss the situation

before a decision on appellant's employment status was made, directed appellant

to put the keys to the restaurant in the mailbox, and to return to work for a

meeting. On October 5, 2019, appellant reported to work, dropped the keys in

the mailbox, and left without attending the meeting with Piperno. Appellant


                                                                            A-3372-19
                                        3
contended that a meeting had not been scheduled and that he did not leave

employment voluntarily.

      Based on the testimony and text messages submitted, the Appeal Tribunal

determined that appellant "initiated the separation." The Appeal Tribunal found:

            The employer provide[d] clear testimony that he
            wished to have a meeting to determine [appellant's]
            employment status based on his chronic absences due
            to his medical condition. [Appellant] assumed that he
            was being terminated and returned the company keys,
            but failed to meet with the employer. [Appellant] made
            a pitiable effort to preserve his job. [Appellant's]
            leaving [was] not with good cause attributable to the
            work. Therefore, [appellant] . . . is disqualified for
            benefits as of [November 3, 2019] in accordance with
            N.J.S.A. 43:21-5(a).

Appellant appealed the decision of the Appeal Tribunal to the Board. Based on

the record, the Board found no need for further hearing and affirmed the decision

of the Appeal Tribunal. In its March 19, 2020 decision, the Board echoed the

finding of the deputy director, stating:

            although the employer may have told [appellant] that
            they might have to part ways, [appellant] was aware
            that the employer wanted to have a discussion before
            making a decision on the status of his job. Hence,
            [appellant's] failure to report to talk to the employer,
            whether with or without an appointment, is evidence of
            his intent to sever the employment relationship.

      This appeal followed. Appellant argues:


                                                                           A-3372-19
                                           4
            THE APPEAL TRIBUNAL AND BOARD OF
            REVIEW ERRED IN THE DECISION THAT
            APPELLANT LEFT WORK VOLUNTARILY
            WITHOUT GOOD CAUSE BECAUSE APPELLANT
            WAS TERMINATED BY THE EMPLOYER AFTER
            THEIR PHONE MEETING.

      Our review of an administrative agency decision is limited. Brady v. Bd.

of Rev., 152 N.J. 197, 210 (1997). "[I]n reviewing the factual findings made in

an unemployment compensation proceeding, the test is not whether [we] would

come to the same conclusion if the original determination was [ours] to make,

but rather whether the factfinder could reasonably so conclude upon the proofs."

Ibid. (quoting Charatan v. Bd. of Rev., 200 N.J. Super. 74, 79 (App. Div. 1985)).

"If the Board's factual findings are supported 'by sufficient credible evidence,

[we] are obliged to accept them.'" Ibid. (quoting Self v. Bd. of Rev., 91 N.J.

453, 459 (1982)). We "must also give due regard" to the agency's credibility

findings. Logan v. Bd. of Rev., 299 N.J. Super. 346, 348 (App. Div. 1997)

(citing Jackson v. Concord Co., 54 N.J. 113, 117 (1969)). "Unless . . . the

agency's action was arbitrary, capricious, or unreasonable, the agency's ruling

should not be disturbed." Brady, 152 N.J. at 210.

      "The underlying purpose of the Unemployment Compensation Law 'is to

provide some income for the worker earning nothing because he is out of work

through no fault or act of his own.'" Futterman v. Bd. of Rev., 421 N.J. Super.

                                                                           A-3372-19
                                       5
281, 288 (App. Div. 2011) (emphasis omitted) (quoting Brady, 152 N.J. at 212).

A person is disqualified for benefits "[f]or the week in which the individual has

left work voluntarily without good cause attributable to such work, and for each

week thereafter until the individual becomes reemployed and works eight weeks

in employment . . . ." N.J.S.A. 43:21-5(a). An employee who leaves work

voluntarily has the burden of proving that he or she "did so with good cause

attributable to work." Brady, 152 N.J. at 218 (citations omitted); N.J.A.C.

12:17-9.1(c). "While the statute does not define 'good cause,' our courts have

construed the statute to mean 'cause sufficient to justify an employee's

voluntarily leaving the ranks of the employed and joining the ranks of the

unemployed.'" Domenico v. Bd. of Rev., 192 N.J. Super. 284, 287 (App. Div.

1983) (quoting Condo v. Bd. of Rev., 158 N.J. Super. 172, 174 (App. Div.

1978)). N.J.A.C. 12:17-9.1(b) defines "good cause attributable to such work"

as "a reason related directly to the individual's employment, which was so

compelling as to give the individual no choice but to leave the employment."

      An employee who leaves work for good, but personal, reasons is not

deemed to have left work voluntarily for good cause. Brady, 152 N.J. at 213;

Self, 91 N.J. at 456-57. "Mere dissatisfaction with working conditions which

are not shown to be abnormal or do not affect health, does not constitute good


                                                                           A-3372-19
                                       6
cause for leaving work voluntarily." Domenico, 192 N.J. Super. at 288 (quoting

Medwick v. Bd. of Rev., 69 N.J. Super. 338, 345 (App. Div. 1961)). "The

decision to leave employment must be compelled by real, substantial and

reasonable circumstances . . . attributable to the work." Shuster v. Bd. of Rev.,

396 N.J. Super. 240, 244-45 (App. Div. 2007) (alteration in original) (quoting

Fernandez v. Bd. of Rev., 304 N.J. Super. 603, 606 (App. Div. 1997)). "[I]t is

the employee's responsibility to do what is necessary and reasonable in order to

remain employed." Domenico, 192 N.J. Super. at 288 (citing Condo, 158 N.J.

Super. at 175).

       However, if "an employee knows that he or she is about to be fired, the

employee may quit without becoming ineligible." Cottman v. Bd. of Rev., 454

N.J. Super. 166, 170 (App. Div. 2018) (citing Utley v. Bd. of Rev., 194 N.J. 534,

548-49 (2008)). Thus, "an employee need not wait to be fired when discharge

is imminent" but instead "may resign and still be eligible for benefits." Id. at

172-73. The determination of whether a worker quit in the face of being fired

requires a fact-sensitive analysis "of all relevant factors." Utley, 194 N.J. at

548.    The facts must "indicate a strong probability that fears about the

employee's job security will in fact materialize, that serious impending threats

to [the employee's] job will be realized, and that the employee's belief that his


                                                                           A-3372-19
                                       7
job is imminently threatened is well founded." Shuster, 396 N.J. Super. at 245

(quoting Fernandez, 304 N.J. Super. at 606).

      Guided by these legal principles, we perceive no basis to disturb the

Board's finding as appellant failed to satisfy the high threshold for establishing

imminent discharge. Appellant argues he was entitled to benefits because he

was terminated by Piperno following their conversation and that no meeting was

scheduled. The Appeal Tribunal had the opportunity to hear the testimony and

assess the credibility of the witnesses. It found Piperno's version of the events

to be more credible. The Board agreed.

      The testimony established that appellant failed to meet with Piperno and

turned in his company keys assuming that he was about to be terminated. After

considering the conflicting accounts that appellant and Piperno gave about their

communications, the Board agreed with the Appeal Tribunal that although

Piperno may have told appellant that they "might have to part ways," appellant

was aware that Piperno wanted to meet with him to discuss the status of his

employment. Appellant had not been terminated at that point.

      To allow appellant to receive benefits on these facts "would subvert the

expressed policy of providing aid to those who are unemployed 'through no fault

of [their] own.'" Yardville Supply Co. v. Bd. of Rev., 114 N.J. 371, 375 (1989)


                                                                            A-3372-19
                                        8
(emphasis and alteration in original) (quoting Schock v. Bd. of Rev., 89 N.J.

Super. 118, 125 (App. Div. 1965)). Appellant "left work at a time when [his]

employer had work for [him]," without doing "what was necessary and

reasonable in order to remain employed." Zielenski v. Bd. of Rev., 85 N.J.

Super. 46, 53-54 (App. Div. 1964).

      In sum, we are satisfied that the Board's determination that appellant left

work voluntarily without good cause attributable to the work is amply supported

by substantial credible evidence in the record, and is not arbitrary, capricious,

or unreasonable.

      To the extent we have not specifically addressed any of appellant's

arguments, it is because we consider them to be without sufficient merit to

require discussion in a written opinion. R. 2:11-3(e)(1)(D) and (E).

      Affirmed.




                                                                           A-3372-19
                                       9